FILED
                             NOT FOR PUBLICATION                             JUN 02 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAN HANG HUANG,                                 No. 08-70657

               Petitioner,                       Agency No. A094-787-863

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jian Hang Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. See Shrestha v. Holder,

590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The IJ found Huang not credible for several reasons, including the omission

of material events from Huang’s asylum application, as well as an inconsistency

between Huang’s testimony that he had been sterilized and medical evidence

indicating Huang had not been sterilized. In light of these findings, substantial

evidence supports the IJ’s adverse credibility determination. See id. at 1040-44

(adverse credibility determination was reasonable under the Real ID Act’s “totality

of the circumstances”). In the absence of credible testimony, Huang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70657